Citation Nr: 1223246	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for a heart disorder, characterized as a mitral valve prolapse and heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January to July 2004.  She also served in the Air Force Reserve from July 2004 to September 2006.

This matter is on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic disability manifested by shin splints is not currently shown nor has been shown at any time during the appeal period.


CONCLUSION OF LAW

The criteria to establish service connection for shin splints have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  In fact, VA's duty to notify has been more than satisfied by way of a letter sent to her in September 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence, and also provided her with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained a substantial amount of the Veteran's service treatment records, as well as some private outpatient records.  

Of particular note, the Veteran has stated that she received treatment during recruit training at Lackland Air Force Base in 2004 which, despite numerous Personnel Information Exchange System (PIES) requests, were never acquired.  Despite determining that these records must be acquired before adjudicating her heart disorder claim, the Board is willing to concede that she experienced shin splints during active duty based on other active duty evidence in conjunction with her own testimony.  Therefore, as this aspect of the claim has been established, there is no reason to delay adjudication of this claim.  

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of her shin splints.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, there is nothing in the record, other than the Veteran's own lay statements, that she suffers from a shin splint disability that is etiologically related to his military service.  While she is competent to complain of shin pain and symptomatology, she is not competent to provide evidence of a diagnosis or etiology of a condition.  Indeed, the Veteran has not even clearly established/claimed to have current symptoms related to her shins.  She only makes reference to her in service complaints.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  As such, VA is not required to provide a VA examination in conjunction with the instant claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  


Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served on active duty from January to July 2004 for basic recruit training, and served in the Air Force Reserve until September 2006, although it does not appear that she ever performed any active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  She has submitted a claim seeking entitlement to service connection for shin splints.  

As is relevant to this claim, the available service treatment records indicate that she was treated in May 2004 for complaints of pain in the right lower extremity, which was exacerbated with marching and running.  While some edema was noted upon examination, there was no redness, numbness or tingling, and the diagnosis was limited to pain in the right lower extremity.  

The Board observes that this treatment note never specifically diagnosed shin splints at that time, nor was there any observed symptomatology related to the left lower extremity.  Given the Veteran's assertions that there are additional active duty service treatment records that are not part of the record, it is possible that there are other occasions where the Veteran received treatment for these symptoms.   However, based on the available treatment records, in conjunction with her own statements, the Board will concede that she experienced shin splints while in service.  

Nevertheless, service connection is not warranted in this case, as there is no competent evidence of shin splints since she left active duty or during any period of ACDUTRA and INACTDUTRA.  In fact, she has not even indicated, via her own statements, that she continues to experience these symptoms.  For example, when she underwent a pulmonary stress test in November 2004 (only four months after she left active duty), she mentioned that she would get dizzy and uncoordinated during training runs, but did not mention any instances of pain in the lower extremities.  Indeed, when she filed her original claim in September 2007, she stated that her problem with shin splints "substantially limited" her ability to perform her duties in service, she made no indication that such symptoms persisted.

In the absence of any evidence related to a chronic disorder in the lower extremities, the Board is left to conclude that such a disorder does not currently exist.  Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence. See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Therefore service connection is not warranted for this disorder. 


ORDER

Service connection for shin splints is denied.  


REMAND

Regarding the Veteran's claim related to her heart disorder, additional development is required prior to adjudication.  

Specifically, in its June 2008 decision, the RO denied the Veteran's heart disorder claim substantially on the basis that it was not shown in service.  In this regard, the RO is correct that the earliest evidence available in the claims file suggestive of a heart disorder was not until October 2004, and three months after she left active duty.  However, the Veteran has been very specific that she underwent a cardiovascular evaluations and treatment from January to February 2004 at the Wilford Hall Medical Center (now known as Wilford Hall Ambulatory Surgical Center) at Lackland Air Force Base in San Antonio, Texas.  The RO sent requests via the Personnel Information Exchange System (PIES) in January and June 2008.  A response to these requests indicated that all records from the Defense Personnel Records Image Retrieval System (DPRIS) were already provided.  However, it is not clear whether these treatment records would have been associated with DPRIS, especially given that these treatment records were generated relatively recently.    Therefore, in this case, a request should be made directly to the medical center at Lackland Air Force Base in order verify that these records are no longer available, thereby preventing any prejudice to the Veteran, 

The above development notwithstanding, evidence of record is insufficient to establish that the Veteran actually has a mitral valve prolapse.  It is true that an Air Force Physician stated in February 2006 that she was medically disqualified on the basis of this disorder.  However, the cardiovascular evaluation she underwent in August 2005, which served as the basis for her medical disqualification never identified a mitral valve prolapse and, most notably, an August 2005 echocardiogram revealed only mild mitral regurgitation rather than mitral valve prolapse.  Therefore, a VA examiner's opinion is necessary to clarify this issue.  

Accordingly, the case is REMANDED for the following action:

1. Contact the U.S. Air Force 59th Medical Wing, and acquire all of the Veteran's treatment all treatment that are in their possession, and specifically from the Wilford Hall Ambulatory Surgical Center at Lackland Air Force Base in San Antonio, Texas for the period from January to June 2007.  

If the Veteran has received any additional treatment related to her heart disorder, and the records of such treatment have not been associated with the claims file, the RO should attempt to acquire them after obtaining the Veteran's authorization.  

If the Veteran has received any treatment from a VA facility, such records should also be associated in the claims file.

2.  Schedule the Veteran for a VA examination, preferably with an examiner, who has specific training in cardiovascular disorders, to determine the nature and etiology of any current disability of the heart.  The claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner.

Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any heart disorder is attributable to active duty or was otherwise aggravated by active duty.  The examiner should state whether or not the Veteran has a mitral valve prolapse.  

The requested opinion must be accompanied by a thorough reasons and basis for the opinion rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


